DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered but are not found persuasive with respect to the previous rejection(s).  Applicant contends that the rejection relies upon ¶¶ 30 and 14 of the prior art, and none of the cited paragraphs describe the sensor unit as being released from the base.  In particular, none of the passages cited refer to the sensors 9.  The cited section from ¶¶ 30 and 14 specifically discuss removal of the pressure plate, which is the sensor unit element in the claim language indicated as X1 marked in the figure reproduced in the rejection and also #17 in Fig 1b of the prior art.  Removal of the pressure plate or sensor unit is described as being allowed with a specific mechanism in those sections. The claims recite and require that the engagement occurs and also allows the sensor unit to be removed which, two separate functions which are capable with the configuration in the prior art as cited.  The claims requires no other additional functions regarding the sensors disposed in or around the housing and the protection cap details.  It is additionally noted that the base is clearly arranged with adhesive to be attached to the skin of the patient as cited in the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadvary et al. (US 2008/0027296; hereinafter “Hadvary”).
Regarding claim 21, Hadvary discloses a system for monitoring a patient, the system comprising: a sensor unit comprising a housing (e.g. Fig. 3A/B – where the entire assembly being pushed down by element 27 is the sensor unit – see “X1” in Fig 3B reproduced below) and a plurality of sensors disposed in or around the housing (e.g. 1B, #13; e.g. ¶¶ 15-17, 36, 51, etc.); and a base comprising a shell (e.g. Fig. 1A, the entire structure not including the central sensor portion indicated above) and configured and arranged to be adhesively attached to skin of the patient (e.g. ¶¶ 28 – “On its underside, the baseplate has an annular adhesive layer 6 for securing the device to the patient's skin with a concentric central opening similar to the baseplate.”), wherein the shell comprises sidewalls forming a cavity configured and arranged to removably receive a portion of the sensor unit, wherein the sidewalls are resiliently flexible to expend when the portion of the sensor unit is received in the cavity and then compress against a perimeter of the sensor unit to maintain engagement between the sensor unit and the base (e.g. “X2” in Fig. 3B reproduced below where the catch mechanism allows the sensor unit to be removably received; ¶¶ 30 – “Concentrically positioned catches 20 serve to withhold the pressure plate 17 allowing to maintain the pre-stressed position of the flexible baseplate”) while allowing the sensor unit to be removed from the base by the patient (e.g. ¶¶ 30 – “These catches are formed in such a way that upon pressure from the top-side by a concentric cylinder 21 attached to the inner surface of the cover 3 they bend and release the pressure plate”; ¶¶ 14 – “When the predefined position 1 of the flexible surface is reached, this mechanism results automatically in the fixation of this pre-stressed position e.g. by a catch mechanism. In the next step, upon an easy manipulation, e.g. by pressing a button or a minimal turning movement, the fixation to the pre-stressed position 1 of the flexible surface gets released and the mechanism allows for an immediate relaxation to position 2.”). 

    PNG
    media_image1.png
    510
    586
    media_image1.png
    Greyscale

Regarding claim 22, Hadvary discloses the base further comprises a tab coupled to the shell and configured to deform the shell by pushing or pulling the tab to facilitate receiving or removal of the sensor unit from the base (e.g. ¶¶ 30 – “These catches are formed in such a way that upon pressure from the top-side by a concentric cylinder 21 attached to the inner surface of the cover 3 they bend and release the pressure plate”; ¶¶ 14 – “When the predefined position 1 of the flexible surface is reached, this mechanism results automatically in the fixation of this pre-stressed position e.g. by a catch mechanism. In the next step, upon an easy manipulation, e.g. by pressing a button or a minimal turning movement, the fixation to the pre-stressed position 1 of the flexible surface gets released and the mechanism allows for an immediate relaxation to position 2.”).
Regarding claim 23, Hadvary discloses the sidewalls of the shell of the base form a rim and slope outwardly and downwardly from the rim to form an undercut region below the rim (e.g. Fig. 1B, #20, also visible in the cross section of Figs 3A/B where the sidewalls form a rim and also slope outwardly)
Regarding claim 24, Hadvary discloses the housing of the sensor unit is sloped to fit into the undercut region below the rim formed by the sidewalls of the shell of the base (e.g. Figs 3A/B – sensor unit is sloped appropriately in order to be pushed in and fit into the undercut region below the rim formed by the sidewalls and catches of the base).
Regarding claim 25, Hadvary discloses the sidewalls of the shell of the base define a rim and the housing of the sensor unit defines a groove configured and arranged to receive the rim when the sensor unit engages the base (e.g. Fig. 1b, #20 – where the examiner notes the catches define a circular rim of the base and the housing of the sensor has a groove which configured and arranged to receive the rim when the sensor unit engages the base – see transition from Figs. 3A to 3B).
Regarding claim 27, Hadvary discloses a substrate with adhesive disposed on opposite sides of the substrate for coupling to the base and to skin of a patient (e.g. ¶¶ 28 – “This adhesive layer is composed of three parts, a glue 7 for fixing to the flexible baseplate, a textile 5 providing the necessary flexibility and a glue for fixing on the skin.”).
Regarding claims 28-29, Hadvary discloses the housing comprises an upper housing forming a concave shell (e.g. Fig. 1a/1b, #3) over a lower housing (e.g. Fig. 1b, #11) coupled to the upper housing.
Regarding claim 30, Hadvary discloses a gripping element with a non-smooth surface attached to the housing of the sensor unit (e.g. Fig. 3C, e.g. ¶¶ 22, 33, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hadvary in view of Brister et al. (US 2010/0324403).  Hadvary discloses the sensors extend out of the housing of the sensor unit and the base defines an opening through the shell, wherein the system is configured and arranged so that when the sensor unit engages the base, the sensors of the sensor unit extends into the opening so that a portion of the sensors are exposed to the skin of the patient (e.g. ¶¶ 15-16, 27-28, 48, etc. – where the examiner notes a glucose sensor is one of the sensors); however, Hadvary fails to expressly disclose the plurality of sensors comprises a temperature sensor.  In the same field of endeavor, Brister discloses a skin sensing unit with a temperature probe located on the glucose sensor itself (e.g. ¶¶ 336) in order to add temperature compensation to the calculated glucose value.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the glucose sensor of Hadvary with the temperature probe as used in Brister, in order to yield the predictable results of improving the device by adding a means for improving glucose accuracy with temperature compensation.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792